Case 19-13360-pmm   Doc 42    Filed 10/08/20 Entered 10/08/20 10:51:55   Desc Main
                             Document      Page 1 of 6
Case 19-13360-pmm   Doc 42    Filed 10/08/20 Entered 10/08/20 10:51:55   Desc Main
                             Document      Page 2 of 6
Case 19-13360-pmm   Doc 42    Filed 10/08/20 Entered 10/08/20 10:51:55   Desc Main
                             Document      Page 3 of 6
Case 19-13360-pmm   Doc 42    Filed 10/08/20 Entered 10/08/20 10:51:55   Desc Main
                             Document      Page 4 of 6
Case 19-13360-pmm   Doc 42    Filed 10/08/20 Entered 10/08/20 10:51:55   Desc Main
                             Document      Page 5 of 6
Case 19-13360-pmm   Doc 42    Filed 10/08/20 Entered 10/08/20 10:51:55   Desc Main
                             Document      Page 6 of 6
